      Case 3:16-cv-02787-WHO Document 442 Filed 01/28/19 Page 1 of 3



   QUINN EMANUEL URQUHART & SULLIVAN, LLP
 1   Charles K. Verhoeven (Bar No. 170151)
     charlesverhoeven@quinnemanuel.com
 2   David A. Perlson (Bar No. 209502)
     davidperlson@quinnemanuel.com
 3 50 California Street, 22nd Floor
   San Francisco, California 94111
 4 Telephone:     (415) 875-6600
   Facsimile:     (415) 875-6700
 5
     Kevin P.B. Johnson (Bar No. 177129)
 6   kevinjohnson@quinnemanuel.com
     Victoria F. Maroulis (Bar No. 202603)
 7   victoriamaroulis@quinnemanuel.com
   555 Twin Dolphin Drive, 5th Floor
 8 Redwood Shores, California 94065
   Telephone:     (650) 801-5000
 9 Facsimile:     (650) 801-5100
10 Attorneys for Samsung Electronics Co., Ltd.,
   Samsung Electronics America, Inc., and Samsung
11 Research America, Inc.

12                                UNITED STATES DISTRICT COURT
13               NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
14

15 HUAWEI TECHNOLOGIES CO., LTD., et al.,           CASE NO. 16-cv-02787-WHO
16                  Plaintiffs,                     DECLARATION OF CARL ANDERSON
                                                    IN SUPPORT OF EXHIBIT 28 TO
17         vs.                                      SAMSUNG’S OPPOSITION TO
                                                    HUAWEI’S MOTION TO STRIKE THE
18 SAMSUNG ELECTRONICS CO., LTD., et al.,           JURY DEMAND FOR SAMSUNG’S
                                                    BREACH OF CONTRACT
19                  Defendants.                     COUNTERCLAIM
20
   SAMSUNG ELECTRONICS CO., LTD., &
21 SAMSUNG ELECTRONICS AMERICA, INC.,

22                  Counterclaim-Plaintiffs,
23         vs.
24 HUAWEI TECHNOLOGIES CO., LTD.,
   HUAWEI DEVICE USA, INC., HUAWEI
25 TECHNOLOGIES USA, INC., & HISILICON
   TECHNOLOGIES CO., LTD.,
26
             Counterclaim-Defendants.
27

28
                                                                    Case No. 16-cv-02787-WHO
        DECLARATION OF CARL ANDERSON IN SUPPORT OF EXHIBIT 28 TO SAMSUNG’S OPPOSITION
       Case 3:16-cv-02787-WHO Document 442 Filed 01/28/19 Page 2 of 3




 1          I, Carl Anderson, declare as follows:
 2          1.     I am a partner at the law firm of Quinn Emanuel Urquhart & Sullivan, LLP, counsel

 3 for Defendants and Counterclaim-Plaintiffs Samsung Electronics Co., Ltd., Samsung Electronics

 4 America, Inc., and Defendant Samsung Research America, Inc. (collectively, “Samsung”). I submit

 5 this declaration in support of Samsung’s Opposition to Huawei’s Motion to Strike the Jury Demand

 6 For Samsung’s Breach of Contract Counterclaim. I have personal knowledge of the facts set forth

 7 in this declaration, and, if called upon as a witness, I could and would testify to such facts under

 8 oath.
 9          2.     Exhibit 28, filed as Dkt. No. 440 in the above-captioned matter on January 22, 2019,

10 is a true and correct copy an excerpt of the book Principles of French Law (2nd ed.), Oxford, 2008,

11 by J. Bell, S. Boyron & S. Whittaker.

12
            I declare under penalty of perjury under the laws of the United States of America that the
13

14 foregoing is true and correct to the best of my knowledge. Executed January 28, 2019, in San

15 Francisco, California.

16                                                       /s/ Carl Anderson
                                                         Carl Anderson
17

18

19

20

21

22

23

24

25

26

27

28
                                             -2-                     Case No. 16-cv-02787-WHO
         DECLARATION OF CARL ANDERSON IN SUPPORT OF EXHIBIT 28 TO SAMSUNG’S OPPOSITION
       Case 3:16-cv-02787-WHO Document 442 Filed 01/28/19 Page 3 of 3




 1                                             ATTESTATION

 2
            I, Victoria F. Maroulis, am the ECF user whose ID and password are being used to file the
 3
     above Declaration. In compliance with Civil L.R. 5-1(i)(3), I hereby attest that Carl Anderson has
 4
     concurred in the aforementioned filing.
 5

 6
                                                        /s/ Victoria F. Maroulis
 7                                                      Victoria F. Maroulis

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             -3-                     Case No. 16-cv-02787-WHO
         DECLARATION OF CARL ANDERSON IN SUPPORT OF EXHIBIT 28 TO SAMSUNG’S OPPOSITION
